17 F.3d 1433NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Kay Frances GIBBS, Plaintiff-Appellant,v.NORTH CAROLINA CORRECTIONAL INSTITUTION FOR WOMEN;  RoseShalom, Doctor;  Jane Yarborough;  Kathy Russell;Paula Clark;  L. Suggs, Defendants-Appellees.
No. 93-7237.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 27, 1994.Decided March 3, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-93386-CRT-BO)
Kay Frances Gibbs, Appellant Pro Se.
Norma Louise Ware, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, NC, for Appellees.
E.D.N.C.
AFFIRMED IN PART AND DISMISSED IN PART.
Before PHILLIPS, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing some of the Defendants, denying numerous motions, and denying injunctive relief.


2
This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The portion of the district court's order dismissing some of the Defendants and denying numerous motions is neither a final order nor an appealable interlocutory or collateral order.  Thus, we dismiss the appeal for lack of jurisdiction because the order is interlocutory and not appealable.


3
However, the denial of injunctive relief may be immediately appealed.  See 28 U.S.C. Sec. 1292(a) (1988).  Our review of the record and the district court's order discloses that this portion of the appeal is without merit.  Accordingly, finding no abuse of discretion, we affirm the denial of injunctive relief on the reasoning of the district court.  Gibbs v. North Carolina Correctional Institution for Women, No. CA-93-386-CRT-BO (E.D.N.C. Nov. 2, 1993).


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART AND DISMISSED IN PART